EXHIBIT 10.5
 
AMENDMENT 1
to ASSET PURCHASE AGREEMENT
 
THIS AMENDMENT (“Amendment 1”) is made effective as of November 2, 2012 to the
Asset Purchase Agreement dated September 7, 2012 (the “Agreement”) by and
between Steele Land and Inspection, LLC, successor-by-assignment to Steele and
Company, LP (“Steele”) and ENGlobal U.S., Inc. (“ENGlobal”).


WHEREAS, the parties wish to redefine the assets that Purchaser desires to
purchase from ENGlobal as the assets of ENGlobal related to the operation of the
Land Division of the “Field Solutions” business segment (the “Business”) and
modify the Purchase Price; and


WHEREAS, the parties wish to update certain disclosure schedules; and


WHEREAS, the parties wish to delete or modify certain terms related to entering
into a Staffing Agreement; and


WHEREAS, the parties wish to specify that an affiliate of Steele will be the
Assignee under certain of the closing documents.


NOW THEREFORE, in consideration of the covenants and agreements hereinafter
contained, the parties do hereby agree as follows:


1.  
 The term “Business”, as defined in the Background Section shall be modified to
mean the assets of Seller related to the operation of Seller’s land division of
the Field Solutions business segment, including land acquisition.  The term
shall not include Seller’s mid-stream inspection services business.



2.  
Schedule 1.1(b) shall be replaced with the attached, revised Schedule 1.1(b).



3.  
Schedule 1.1(d) shall be replaced with the attached, revised Schedule 1.1(d).



4.  
Schedule 1.1(e)(i) shall be replaced with the attached revised
Schedule 1.1(e)(i).



5.  
Schedule 1.1(e)(ii) shall be replaced with the attached revised
Schedule 1.1(e)(ii).



6.  
Schedule 1.1(e)(iii) shall be replaced with the attached revised
Schedule 1.1(e)(iii).



7.  
Schedule 1.1(g) shall be replaced with the attached revised Schedule 1.1(g).



8.  
Section 1.1(i) shall be deleted in its entirety.



9.  
Schedule 1.2 shall be replaced with the attached revised Schedule 1.2.

 
 
 

--------------------------------------------------------------------------------

 
 
10.  
Section 2.1 Purchase Price. shall be replaced in its entirety with the following
language:



“2.1 Purchase Price.  The Purchase Price for the Purchased Assets shall be two
million nine hundred twenty-five thousand five hundred fifty-nine dollars and 60
cents ($2,925,559.60), paid with a Promissory Note as described in Section 2.1
(a) below and with a cash payment, as described in Section 2.1(b) below.


(a) Promissory Note. The Purchaser shall execute and deliver to Seller a two
million nine hundred seventeen thousand nine hundred nine dollars and 60 cents
dollar ($2,917,909.60) promissory note made payable to the order of Seller (the
“Promissory Note”).  The Promissory Note shall (1) be secured by a second lien
position on the Purchased Assets of the Business operation, (2) bear interest at
8% per annum, and (3) be payable in four (4) installments, with 25% of the
remaining principal balance and interest paid at the end of year one following
the Closing Date, 33% of the remaining principal balance and interest paid at
the end of year two, 50% of the remaining principal balance and interest paid at
the end of year three, and the remaining principal and interest paid at the end
of year four.  Seller agrees to take all reasonable steps necessary, if any, to
subordinate its claims to the Purchased Assets of the Business or assets later
acquired by Steele in the operation of the Business, to any senior lender, and
agrees to execute a subordination agreement substantially in the form of the
attached Schedule 2.1 if requested by Purchaser.  The amount of the Promissory
Note was established at three million dollars, less the Accrued Compensated
Absences shown on Schedule 2.2 and the property tax accrual shown on Schedule
2.2.


(b) Cash.  The Purchaser shall pay cash on the Closing Date for the prepaid
accounts in the amount set forth on Schedule 1.1(g) for such accounts.”

11.  
Schedule 2.2 shall be replaced with the attached revised Schedule 2.2.



12.  
Section 2.3 Allocation of Purchase Price shall be amended as follows: Purchaser
and Seller agree that the Purchase Price of the Business is allocated between
fixed assets and intangible assets as follows:



Fixed Assets--$20,718.92
Goodwill--$2,904,840.70


13.  
Schedule 3.1 (c)(1) shall be replaced with the attached revised Schedule
3.1(c)(1).



14.  
Section 3.1(g)(iii) shall be replaced with the following language:



“(iii)           As of the Effective Date, Seller has made a commercially
reasonable effort to list all of the General Contracts to be acquired by
Purchaser.  As of the Closing Date, Schedule 1.1(e)(iii) will be, to the best of
Seller’s knowledge, a complete and accurate list of the General Contracts to be
acquired by Purchaser under this Agreement.”
 
 
2

--------------------------------------------------------------------------------

 


15.  
Schedule 3.1(p)(iii) shall be replaced with the attached revised Schedule
3.1(p)(iii).



16.  
Schedule 3.1(t)(iii) shall be replaced with the attached revised Schedule
3.1(u)(i).



17.  
Section 3.1(w) shall be deleted in its entirety.



18.  
Section 4.3 shall be replaced with the following language:



“4.3           Liens.  The Purchased Assets shall be subject to no liens or
encumbrances other than Permitted Encumbrances.  Any other liens and
encumbrances against the Purchased Assets shall be satisfied and Seller shall,
immediately after Closing, file or cause to be filed with the applicable
Secretary of State’s office and any applicable local County Clerk, a termination
statement for any lien or encumbrance affecting any of the Purchased Assets not
consented to by Purchaser other than Permitted Encumbrances.”


19.  
Section 6.2 (d) shall be replaced with the following:



“Seller shall have used all commercially reasonable efforts to obtain and secure
the written consent of its senior Lender, and obtained such consent and any
necessary release of collateral as it pertains to the Purchased
Assets.  Seller’s obligation to close is conditioned on obtaining the approval
and consent of its Board of Directors and senior lender of these amended terms.”


20.  
Section 6.1 (h) shall be replaced with the following language:



“The Parties must have reached agreement on a mutually acceptable Shared Use and
Services Agreement whereby Seller provides office space, payroll, billing and IT
support and infrastructure to Purchaser post-closing in exchange for certain
monetary consideration.”


21.  
Section 7.2 shall be replaced with the following:



“7.2           Time, Date, and Place of Closing.  The Closing shall occur at the
office of  Seller at 654 N. Sam Houston Parkway E., Suite 400, Houston, Texas
77060 on November 2, 2012, or at such other time and date as the parties may
mutually agree upon in writing (the “Closing Date”).
 
22.  
Section 7.3 (a) shall be replaced with the following:



“7.3            Cash Payment at Closing.  Purchaser shall deliver to Seller, in
certified funds, a check for the prepayments and prepaid accounts set forth on
revised Schedule 1.1(g).”
 
 
3

--------------------------------------------------------------------------------

 


23.  
Section 7.3 (b) is deleted in its entirety.



24.  
Section 7.6  Employees shall be replaced in its entirety with the following:



“Purchaser shall not be obligated to offer employment to any of Seller’s
employees, but may at its option offer to employ such of Seller’s employees on
such terms as Purchaser may determine in its sole discretion, except that
compensation levels will be at least equivalent to those now in place as
disclosed to Purchaser.  Any offer of employment which Purchaser extends to
Seller’s employees is conditioned upon the Closing.  Balances for accrued
compensated absences will be assumed by Seller and will be carried forward and
credited to each employee’s account.”


25.  
Section 7.7. Key Employees shall be replaced in its entirety with the following
language:



“Purchaser has determined that the employees listed on Schedule 7.7 are vital to
the viability and success of the Business as a Key Employee of Seller (“Key
Employees”) in which event such Key Employees shall be offered an Employment
Agreement on terms and conditions acceptable to Purchaser to be signed prior to
Closing, but which shall become effective only upon Closing.”


Schedule 7.7 shall be replaced with the attached Schedule 7.7.


26.  
Section 8.4 Accounts Receivable shall be replaced in its entirety with the
following:



“In the event that Seller shall receive remittance from or on behalf of any
account debtor with respect to the accounts receivable created after the Closing
Date, Seller shall endorse without recourse such remittance to the order of
Purchaser and forward such remittance to Purchaser within two (2) business days
following receipt thereof.  Purchaser shall provide assistance to Seller to bill
any unbilled amounts and to collect Accounts Receivable accruing prior to the
Closing Date.


27.  
Section 9.5  Right of Set-Off.  The first sentence of the section shall be
replaced in its entirety with the following:



“Upon written notice to Seller specifying in reasonable detail the basis for
such set-off, Purchaser shall have the right to set off any amount to which it
is entitled under Article 9 (Indemnity) against its payment obligations under
the Promissory Note.”


28.  
Section 9.6    Rights of Indemnitor and Exclusive Remedy. The third sentence of
the section shall be replaced in its entirety with the following:



“Purchaser’s right to set-off as set forth in and limited by Section 9.5 is the
exclusive manner in which the Purchaser may make a claim for Indemnity under
this Article 9.”
 
 
4

--------------------------------------------------------------------------------

 


 
Steele:                                                                                     
Steele Land and Inspection,
LLC                                                     
 
 
By:  /s/ Brandon
Steele                                                                         
Brandon
Steele_________________                                                                                                                                


Chief Executive Officer                        
                                                                                                                
Title
____________________________  
Date 
ENGlobal
ENGlobal U.S., Inc.
 
 
By:  /s/ William A. Coskey
William A. Coskey, P.E                                  
 
Chief Executive Officer                                 
Title
                                                                          
Date       

 
 
5

--------------------------------------------------------------------------------

 